Citation Nr: 0127489	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  00-00 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as a child for 
purposes of entitlement to dependency and indemnity 
compensation (DIC). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had recognized service from December 1945 to 
January 1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  The 
Board in January 2001 remanded the case to the RO for further 
development.


FINDINGS OF FACT

1.  The veteran died in December 1967.

2.  The appellant is the veteran's child; he was born in 
February 1953 and married in 1996.

3.  The appellant was not shown to have been incapable of 
self-support prior to reaching the age of 18 years.

4.  The RO received the appellant's initial application for 
DIC benefits on his own behalf in 1997.


CONCLUSION OF LAW

The criteria for recognition as a child for purposes of 
entitlement to DIC have not been met as a matter of law.  
38 U.S.C.A. §§ 1310, 1313, 1314 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.5, 3.57, 3.103 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that the veteran, who had recognized 
military service during World War II, died in December 1967 
as a result of a skull fracture accidentally sustained.  At 
his death service connection was not established for any 
disability.  A claim for burial benefits from his widow was 
approved in 1968.  The claims file includes a memorandum form 
(VA Form 21-679) that indicated there was no probable 
entitlement to accrued benefits or death benefits to warrant 
forwarding a DIC application to the surviving spouse, child 
or parent.

The appellant in November 1997 contacted VA regarding a claim 
for his "father's benefits" based on the father's service 
in World War II.  In response to the VA request for 
information, the appellant provided various records relating 
to the veteran's military service, a request to verify the 
date of death, and a completed VA Form 21-526.  Early in 1998 
after receiving this information, the RO sent him a VA Form 
21-534 to complete in connection with his DIC application.  
He returned the completed form early in 1999 with copies of 
municipal records regarding the veteran and his marriage.

VA then asked the appellant to provide birth certificates for 
several children he listed on the VA Form 21-534, who had 
birth dates form 1986 to 1997.  He provided this evidence and 
other municipal records that verified his birth in February 
1953, and established the veteran as his father.  The 
appellant then submitted copies of his marriage contract in 
1996 and other records that he stated were to support his 
claim for death benefits.

In October 1999 the RO advised him that he had no legal 
entitlement to the benefit he sought, and of the evidence 
considered in the determination.  The letter referred to the 
applicable regulations regarding a child's entitlement to DIC 
benefits.  He disagreed and requested a hearing, which in his 
appeal to the Board he specified was a request for a hearing 
at the RO before a local hearing officer.  In his appeal he 
referred to various documents he felt supported his claim.  
He also mentioned current employment, and that he had served 
with a government agency in Saudi Arabia from 1983 to 1989.  
He subsequently added various records related to this period 
of employment as evidence to support his claim.  

At the hearing in March 2000, the appellant recalled that 
when the veteran died, he was 13 years old, and that 
apparently his brother and sister also died at that time.  He 
went on to recall the sacrifice his father made in military 
service and a need for assistance at the time of his death 
(Transcript (T), inter alia 2-3 and 5).  

In May 2000 the appellant requested another personal hearing 
after being informed that his appeal was being transferred to 
the Board.  The Board remanded the case in light of the 
hearing request.  

At the June 2001 RO hearing, the appellant stated that he 
desired to reiterate his claim that his father's death was 
due to military service.  He insisted that he was entitled to 
VA death benefits "no matter what you say" (T 2).  


He added documentary evidence directed to various familial 
relationships.  He submitted documents in response to a 
supplemental statement of the case with another appeal to the 
Board (VA Form 9) which essentially duplicated the version of 
the form previously submitted.  


Criteria

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, and parents. The 
standards and criteria for determining whether or not a 
disability is service-connected shall be those applicable 
under chapter 11 of this title. 

Dependency and indemnity compensation shall not be paid to 
the surviving spouse, children, or parents of any veteran 
dying after December 31, 1956, unless such veteran (1) was 
discharged or released under conditions other than 
dishonorable from the period of active military, naval, or 
air service in which the disability causing such veteran's 
death was incurred or aggravated, or (2) died while in the 
active military, naval, or air service.  38 U.S.C.A. § 1310.

Whenever there is no surviving spouse of a deceased veteran 
entitled to dependency and indemnity compensation, dependency 
and indemnity compensation shall be paid in equal shares to 
the children of the deceased veteran at the following monthly 
rates: (1) one child, $373; (2) two children, $538; (3) three 
children, $699; and (4) more than three children, $699, plus 
$136 for each child in excess of three. 





If dependency and indemnity compensation has been awarded 
under this section to a veteran's child or children and the 
entitlement to dependency and indemnity compensation under 
this section of an additional child of that veteran who is 
over the age of eighteen years and who had previously been 
entitled to dependency and indemnity compensation under this 
section before becoming eighteen years of age is later 
reestablished effective retroactively upon determination that 
such child is pursuing a course of instruction at an approved 
educational institution, the amount payable retroactively to 
the additional child is the amount equal to the difference 
between the total of the increased award payable under this 
section to the children of the deceased veteran for the 
retroactive period and the prior total award for such purpose 
for that period.  38 U.S.C.A. § 1313.

In the case of a child entitled to dependency and indemnity 
compensation who has attained the age of eighteen and who, 
while under such age, became permanently incapable of self-
support, the dependency and indemnity compensation paid 
monthly to such child shall be increased by $222. 

If dependency and indemnity compensation is payable monthly 
to a person as a surviving spouse and there is a child (of 
such person's deceased spouse) who has attained the age of 
eighteen and who, while under such age, became permanently 
incapable of self-support, dependency and indemnity 
compensation shall be paid monthly to each such child, 
concurrently with the payment of dependency and indemnity 
compensation to the surviving spouse, in the amount of $373. 






If dependency and indemnity compensation is payable monthly 
to a person as a surviving spouse and there is a child (of 
such person's deceased spouse), who has attained the age of 
eighteen and who, while under the age of twenty-three, is 
pursuing a course of instruction at an educational 
institution approved under section 104 of this title, 
dependency and indemnity compensation shall be paid monthly 
to each such child, concurrently with the payment of 
dependency and indemnity compensation to the surviving 
spouse, in the amount of $188.  38 U.S.C.A. § 1314.

Dependency and indemnity compensation. This term means a 
monthly payment made by the Department of Veterans Affairs to 
a surviving spouse, child, or parent:
(1) Because of a service-connected death occurring after 
December 31, 1956, or (2) Pursuant to the election of a 
surviving spouse, child, or parent, in the case of such a 
death occurring before January 1, 1957.

(b) Entitlement. Basic entitlement for a surviving spouse, 
child or children, and parent or parents of a veteran exists, 
if: (1) Death occurred on or after January 1, 1957, except in 
the situation specified in Sec. 3.4(c)(2); or (2) Death 
occurred prior to January 1, 1957, and the claimant was 
receiving or eligible to receive death compensation on 
December 31, 1956 (or, as to a parent, would have been 
eligible except for income), under laws in effect on that 
date or who subsequently becomes eligible by reason of a 
death which occurred prior to January 1, 1957; or (3) Death 
occurred on or after May 1, 1957, and before January 1, 1972, 
and the claimant had been ineligible to receive dependency 
and indemnity compensation because of the exception in 
subparagraph (1) of this paragraph. In such case dependency 
and indemnity compensation is payable upon election. (38 
U.S.C. 410, 416, 417, Public Law 92-197, 85 Stat. 660)


(c) Exclusiveness of remedy. No person eligible for 
dependency and indemnity compensation by reason of a death 
occurring on or after January 1, 1957, shall be eligible by 
reason of such death for death pension or compensation under 
any other law administered by the Department of Veterans 
Affairs, except that, effective November 2, 1994, a surviving 
spouse who is receiving dependency and indemnity 
compensation may elect to receive death pension instead of 
such compensation.

(d) Group life insurance. No dependency and indemnity 
compensation or death compensation shall be paid to any 
surviving spouse, child or parent based on the death of a 
commissioned officer of the Public Health Service, the Coast 
and Geodetic Survey, the Environmental Science Services 
Administration, or the National Oceanic and Atmospheric 
Administration occurring on or after May 1, 1957, if any 
amounts are payable under the Federal Employees' Group Life 
Insurance Act of 1954 (Pub. L. 598, 83d Cong., as amended) 
based on the same death.

(e) Surviving spouses' rate. (1) When death occurred on or 
after January 1, 1993, the monthly rate of dependency and 
indemnity compensation for a surviving spouse shall be the 
amount set forth in 38 U.S.C. 1311(a)(1). This rate shall be 
increased by the amount set forth in 38 U.S.C. 1311(a)(2) in 
the case of the death of a veteran who at the time of death 
was in receipt of or was entitled to receive (or but for 
the receipt of retired pay or retirement pay was entitled to 
receive) compensation for a service-connected disability that 
was evaluated as totally disabling for a continuous period of 
at least eight years immediately preceding death. In 
determining the eight year period, only periods during which 
the veteran was married to the surviving spouse shall be 
considered. The resulting rate is subject to  increase as 
provided  in  paragraphs  (e) (3) and (4) of this section.


(2) The monthly rate of dependency and indemnity compensation 
for a surviving spouse when the death of the veteran occurred 
prior to January 1, 1993, is based on the ``pay grade'' of 
the veteran, unless the formula provided in paragraph (e)(1) 
of this section results in a greater monetary benefit. The 
Secretary of the concerned service department will certify 
the ``pay grade'' of the veteran and the certification will 
be binding on the Department of Veterans Affairs. The 
resulting rate is subject to increase as provided in 
paragraphs (e) (3) and (4) of this section.  38 C.F.R. §  3.5

(3) If there is a surviving spouse with one or more children 
under the age of 18 (including a child not in the surviving 
spouse's actual or constructive custody and a child who is in 
active military, air, or naval service), the total amount 
payable shall be increased by the amount set forth in 38 
U.S.C. 1311(b) for each child.

(4) If the surviving spouse is determined to be in need of 
regular aid and attendance under the criteria in Sec. 3.352 
or is a patient in a nursing home, the total amount payable 
shall be increased by the amount set forth in 38 U.S.C. 
1311(c). If the surviving spouse does not qualify for the 
regular aid and attendance allowance but is housebound under 
the criteria in Sec. 3.351(f), the total amount payable shall 
be increased by the amount set forth in 38 U.S.C. 1311(d). 
38 C.F.R. § 3.5.

(a) General. (1) Except as provided in paragraphs (a)(2) and 
(3) of this section, the term child of the veteran means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years and who is a member of 
the veteran's household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child; and (i) Who is under the age of 18 years; 
or (ii) Who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) Who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.


(2) For the purposes of determining entitlement of benefits 
based on a child's school attendance, the term child of the 
veteran also includes the following unmarried persons: (i) A 
person who was adopted by the veteran between the ages of 18 
and 23 years. (ii) A person who became a stepchild of the 
veteran between the ages of 18 and 23 years and who is a 
member of the veteran's household or was a member of the 
veteran's household at the time of the veteran's death.

(3) Subject to the provisions of paragraphs (c) and (e) of 
this section, the term child also includes a person who 
became permanently incapable of self-support before reaching 
the age of 18 years, who was a member of the veteran's 
household at the time he or she became 18 years of age, and 
who was adopted by the veteran, regardless of the age of such 
person at the time of adoption.  38 C.F.R. § 3.57

Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation. Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government. The provisions of this section apply to 
all claims for benefits and relief, and decisions thereon, 
within the purview of this part 3.

(c) The right to a hearing. (1) Upon request, a claimant is 
entitled to a hearing at any time on any issue involved in a 
claim within the purview of part 3 of this chapter, subject 
to the limitations described in Sec. 20.1304 of this chapter 
with respect to hearings in claims which have been certified 
to the Board of Veterans Appeals for appellate review. VA 
will provide the place of hearing in the VA office having 
original jurisdiction over the claim or at the VA office 
nearest the claimant's home having adjudicative functions, 
or, subject to available resources and solely at the option 
of VA, at any other VA facility or federal building at which 
suitable hearing facilities are available. VA will provide 
one or more employees who have original determinative 
authority of such issues to conduct the hearing and be 
responsible for 
establishment and preservation of the hearing record. 
Hearings in connection with proposed adverse actions and 
appeals shall be held before one or more VA employees having 
original determinative authority who did not participate in 
the proposed action or the decision being appealed. All 
expenses incurred by the claimant in connection with the 
hearing are the responsibility of the claimant.

(2) The purpose of a hearing is to permit the claimant to 
introduce into the record, in person, any available evidence 
which he or she considers material and any arguments or 
contentions with respect to the facts and applicable law 
which he or she may consider pertinent. All testimony will be 
under oath or affirmation. The claimant is entitled to 
produce witnesses, but the claimant and witnesses are 
expected to be present. The Veterans Benefits Administration 
will not normally schedule a hearing for the sole purpose of 
receiving argument from a representative. It is the 
responsibility of the VA employee or employees conducting the 
hearings to explain fully the issues and suggest the 
submission of evidence which the claimant may have overlooked 
and which would be of advantage to the claimant's position. 
To assure clarity and completeness of the hearing record, 
questions which are directed to the claimant and to witnesses 
are to be framed to explore fully the basis for claimed 
entitlement rather than with an intent to refute evidence or 
to discredit testimony. In cases in which the nature, origin, 
or degree of disability is in issue, the claimant may request 
visual examination by a physician designated by VA and the 
physician's observations will be read into the record.

(d) Submission of evidence. Any evidence whether documentary, 
testimonial, or in other form, offered by the claimant in 
support of a claim and any issue a claimant may raise and any 
contention or argument a claimant may offer with respect 
thereto are to be included in the records.  38 C.F.R. 
§ 3.103.


Conditions which determine permanent incapacity for self-
support. (a) Basic determinations. A child must be shown to 
be permanently incapable of self-support by reason of mental 
or physical defect at the date of attaining the age of 18 
years.

(b) Rating criteria. Rating determinations will be made 
solely on the basis of whether the child is permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defects. The question of permanent 
incapacity for self-support is one of fact for determination 
by the rating agency on competent evidence of record in the 
individual case. Rating criteria applicable to disabled 
veterans are not controlling. Principal factors for 
consideration are:

(1) The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support. Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors. Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.


(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like. In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration. In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support. Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356.

Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence exists, or 
was brought to the attention of the RO or the Board, but not 
requested.  The RO notified the appellant of the evidence 
needed to substantiate the claim through a statement of the 
case, supplemental; statements of the case and other 
correspondence pertinent to the current claim, and in 
particular provided him pertinent VA regulations.  The 
appellant was afforded the opportunity to submit arguments in 
support of the claim, and in fact did so.  

The appellant was also afforded the opportunity for a 
hearing.  He did appear for the March 2000 and June 2001 
hearings and essentially insisted on his belief of 
entitlement after being confronted with the basic eligibility 
criteria.  There is ample evidence that he did not seek a 
Board hearing after the two RO-administered hearings.  He did 
not communicate with the RO regarding any conflict with the 
June 2001 hearing before a RO hearing officer, although he 
had previously appeared before RO personnel.  He did not 
request a Board hearing to follow the June 2001 hearing or at 
any time during this appeal.  See 38 C.F.R. §§ 19.75, 19.76 
and 20.700.  

He received a hearing to which he was entitled as a matter of 
right and then received another hearing at which he argued 
essentially the same theory of entitlement.  The authority to 
grant a second hearing was discretionary as there is no 
express regulatory basis to allow for one or unlimited 
rehearing before RO personnel on the same matter.  38 C.F.R. 
§ 3.103.  The September 2001 version of the VA Form 9 is 
essentially a typed duplicate of the form he submitted in 
January 2000.  At that time and in requesting a second 
hearing he supplemented the record with other documents 
directed to the hearing request which are evidence of his 
intent.  The Board finds it significant that such evidence 
has not accompanied the September 2001 VA Form 9.  Thus it 
would appear that he is satisfied the record as it now stands 
clearly expresses the basis for his claim.


The arguments for basic entitlement in this case are more 
properly styled as purely legal questions, which the VCAA 
does would not affect.  See for example Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).   Thus, the Board 
finds that the relevant evidence available for an equitable 
resolution of the appellant's claim has been identified and 
obtained.  

The Board finds that VA can provide no further assistance 
that would aid in substantiating the claim.  The appellant 
has not indicated the likely existence of any evidence that 
has not already been obtained or provided that would be 
crucial in the claim from the standpoint of substantiating 
compliance with the applicable law or VA regulations for 
basic entitlement.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
No other relevant but outstanding records have been mentioned 
to warrant expenditure of additional adjudication resources.  
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  The appellant has not disputed 
that VA has completed the development required.  See Dixon v, 
Gober, 14 Vet. App. 168, 173 (2000); Davis v. West, 13 Vet. 
App. 178, 184 (1999); Earle v. Brown, 6 Vet. App. 558, 562 
(1994).

The Board finds, therefore, that VA has fulfilled its 
obligation to the appellant, informing him of the reasoning 
against the claim, arranging personal hearings and providing 
the pertinent VA regulations.  The Board has not overlooked 
the recently published VA regulations that implement the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  However, these provisions do not provide any 
rights other than those provided by the VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West Supp. 2001).

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of the claim which 
turns on a purely legal question.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  


Eligibility for DIC

Under 38 U.S.C.A. §§ 1310, 1331 and 1314 and 38 C.F.R. § 3.5 
DIC benefits may be paid to a child.  See for example 
Giancaterino v. Brown, 7 Vet. App. 555, 556 (1995); Dobson v. 
Brown, 4 Vet. App. 443, 445 (1993).  Therefore, the 
definition of a "child" is crucial to a determination of the 
appellant's basic entitlement.  This definition appears at 38 
C.F.R. § 3.57(a) and requires an unmarried person who as in 
the veteran's case is a legitimate child and is under the age 
of 18 years or before reaching the age of 18 years, became 
permanently incapable of self-support, or after reaching the 
age of 18 years and until completion of education or training 
(but not after reaching the age of 23 years) is pursuing a 
course of instruction at an approved educational institution. 

Thus the statute and regulatory interpretation is that the 
only a child as defined may be entitled to payment of DIC 
benefits in certain circumstances.  On the record of this 
case, the appellant does not meet any of the three 
requirements of 38 C.F.R. § 3.57(a).  The appellant was born 
in 1953 and at the time of his claim was 44 years old.  Thus, 
he cannot be considered a "child" on the basis of the first 
prong of 38 C.F.R. § 3.57(a) (under the age of 18 years) or 
the second prong (between the ages of 18 and 23 and pursuing 
education and training).  Prong three is likewise not met as 
there is no evidence that the appellant became permanently 
incapable of self-support before age 18. 

The term "child" as defined includes one who became 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
38 C.F.R. § 3.356(a).  The Board must make an initial 
determination as to the claimant's condition at the 
delimiting age and if the claimant is shown to have been 
capable of self-support at 18, the Board need go no further.  
Dobson, supra. 

In this appeal, there appears to be some question in the 
claimant's mind that his father died of a service-connected 
condition.  However, in order to qualify for DIC benefits as 
an adult-aged person, he must show that he was permanently 
incapable of self-support by the time he had attained age 18.  
38 C.F.R. § 3.356(a).  The Board notes the only evidence of 
any physical impairment dates from the mid 1990's which is 
not relevant to this determination.  Also, the appellant 
referred to his extensive work history, which is evidence 
that he is capable of self-support.  In any event there is 
simply no evidence to support his claim on this basis at age 
18 and he does not argue otherwise.  His sworn testimony 
merely demands recognition for his father's sacrifice.  

On the basis of this evidence, the Board cannot find that the 
appellant was permanently rendered incapable of self-support 
prior to attaining the age of 18 years on account of physical 
or mental disability.  See 38 C.F.R. § 3.356(b)(2).  When the 
evidence fails to show permanent disability prior to 
attaining age 18 ,the DIC claim of an adult-aged claimant 
must fail.  See Bledsoe v. Derwinski, 1 Vet. App. 32, 33 
(1990). 

The claim for DIC available under chapter 13, title 38, 
United States Code requires a favorable determination 
regarding the appellant's eligibility as a qualifying basis.  
As the determination as to his eligibility is not favorable, 
the claim for DIC must be regarded as legally insufficient 
since the requisite elements for eligibility to qualify for 
this benefit as a child are not met.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Eligibility as a child for purposes of entitlement to DIC not 
having been established, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

